Case: 15-10935       Document: 00513659491         Page: 1     Date Filed: 08/31/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 15-10935
                                                                                   FILED
                                                                             August 31, 2016
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

GRABEL GONZALEZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:15-CR-52-1


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Grabel Gonzalez appeals his conditional guilty-plea conviction, and the
subsequent sentence, for possession of, with intent to distribute, 500 grams of
methamphetamine, in violation of 18 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii); and
aiding and abetting, in violation of 18 U.S.C. § 2. Gonzalez challenges the
denial of his motion to suppress evidence seized during a traffic stop,
maintaining the arresting officer lacked reasonable suspicion to stop him for


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-10935      Document: 00513659491      Page: 2    Date Filed: 08/31/2016


                                   No. 15-10935

the offense of following too closely. He asserts the “two-second” rule, adapted
from the Texas Driver’s Handbook, establishes an “objectively reasonable”
state-law standard the district court was required to apply in determining
whether the stop was justified under the Fourth Amendment.                 Gonzalez
presents video evidence allegedly failing to show he was following less than
two seconds behind the vehicle in front of him.
      A hearing on the motion, including testimony, was held before a
magistrate judge, whose report and recommendation was adopted by the
district judge. On appeal from the denial of a motion to suppress evidence,
findings of fact are reviewed for clear error; legal conclusions, de novo. United
States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir. 2005), cert. denied, 546 U.S.
1222 (2006). The evidence is assessed in the light most favorable to the
Government. United States v. Cantu, 230 F.3d 148, 150 (5th Cir. 2000). A
district court properly defers to a magistrate judge’s credibility determinations
when those determinations are supported by the record. United States v.
Gibbs, 421 F.3d 352, 357 (5th Cir. 2005).
      “The stopping of a vehicle and detention of its occupants constitutes a
‘seizure’ under the Fourth Amendment.” United States v. Brigham, 382 F.3d
500, 506 (5th Cir. 2004). An investigatory traffic stop is constitutional only if,
inter alia, it is justified at its inception. Id.; see also Terry v. Ohio, 392 U.S. 1,
19-20 (1968). For a traffic stop to be justified at its inception, an officer must
have an objectively reasonable suspicion that a traffic violation has occurred.
Lopez-Moreno, 420 F.3d at 430. Reasonable suspicion exists when an officer
can point to specific and articulable facts reasonably warranting the stop. Id.
      At the suppression hearing before the magistrate judge, Texas
Department of Public Safety Trooper Riefers testified he elected to stop
Gonzalez’ vehicle after he observed it traveling at 73 miles per hour 60 to 80



                                          2
    Case: 15-10935    Document: 00513659491     Page: 3   Date Filed: 08/31/2016


                                 No. 15-10935

feet behind a semi-truck. The Trooper concluded this following distance would
not permit Gonzalez to “safely stop without colliding with the preceding
vehicle”, in violation of Texas Transportation Code § 545.062(a).
      The district court concluded the Trooper’s testimony was sufficient to
establish reasonable suspicion for stopping Gonzalez. We have affirmed the
reasonableness of traffic stops under § 545.062(a) based on similar testimony.
See, e.g., United States v. Wallstrum, 515 F. App’x 343, 349-50 (5th Cir. 2013);
United States v. Flores-Manjarez, 421 F. App’x 407, 409 (5th Cir. 2011).
      Section 545.062(a) contains no objective time element; it requires only
that drivers maintain “an assured clear distance” with other vehicles, based on
a number of variables. See Brigham, 382 F.3d at 506. Gonzalez offers no
authority for the proposition that his alleged compliance with the “two-second”
rule shows the Trooper’s judgment that Gonzalez was following too closely was
objectively unreasonable in the light of all the circumstances.
      Viewing the evidence in the requisite light most favorable to the
Government, the court did not err in denying the motion to suppress. See
Cantu, 230 F.3d at 150.
      AFFIRMED.




                                       3